Opinion filed September 17, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00088-CR
                                   ___________

              WILLIE JAMES THURMAN JR., Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 358th District Court
                             Ector County, Texas
                       Trial Court Cause No. D-43,076


                     MEMORANDUM OPINION
      Appellant, Willie James Thurman Jr., pleaded guilty to the offense of
aggravated assault. Pursuant to the terms of the plea bargain agreement, the trial
court convicted Appellant, assessed his punishment, and placed him on community
supervision. The State subsequently filed a motion to revoke Appellant’s
community supervision and an amended motion to revoke. At the revocation
hearing, the State abandoned one of its seven allegations in the amended motion,
and Appellant pleaded “true” to all six of the other allegations. The trial court
found the allegations to be true, revoked Appellant’s community supervision, and
assessed his punishment at confinement for ten years and a $1,000 fine. We
dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief, a
copy of the motion to withdraw, an explanatory letter, a complete copy of the
reporter’s record and clerk’s record, and a motion for pro se access to the record.
Counsel also advised Appellant of his right to review the record and file a response
to counsel’s brief. Appellant has not filed a pro se response.1
       Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an
Anders brief and pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed
to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).



       1
         This court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s brief.
                                                  2
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86
(Tex. Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App.
[Panel Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


September 17, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                          3